Plaintiff in error, Winford Lawson, was convicted on a charge of unlawfully selling one quart of whisky to Luther Murley, and in accordance with the verdict of the jury was sentenced to be confined for 30 days in the county jail and to pay a fine of $50. From the judgment rendered on the verdict, an appeal was perfected by filing in this court on June 7, 1921, a petition in error with case-made. No brief has been filed and no appearance made in behalf of plaintiff in error in this court. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. An examination of the record fails to disclose any error of which the plaintiff in error has any just right to complain. The judgment of the lower court is therefore affirmed.